Citation Nr: 1223427	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for trigeminal neuralgia, status post sinus surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file has since been transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of entitlement to an evaluation in excess of 10 percent for lumbosacral strain, as well as entitlement to an evaluation in excess of 10 percent for trigeminal neuralgia, must be remanded for further development.

The Board notes that the Veteran has claimed, through his representative, that his symptoms now warrant an evaluation in excess of 10 percent for each disability (see Brief, June 13, 2012, pp. 2-3), and it was noted that a new VA examination may be required to assess the current severity of his disabilities (see Statement of Accredited Representative, January 15, 2010, p. 4), as his most recent VA examinations were conducted in February 2008.  Further, it appears that, since his prior VA examination, the Veteran underwent a percutaneous discectomy to alleviate pain in the low back and left lower extremity, described by his provider as significant and severe.  See Statement, April 28, 2009.  

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected lumbosacral strain and trigeminal neuralgia in February 2008.  As such, the claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate each disability on appeal.  The medical examination(s) must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall schedule the Veteran for a VA examination, or examinations, in the appropriate specialty, in order to determine the current severity of his service-connected lumbosacral strain, as well as any neurological deficits related to this disability, and trigeminal neuralgia.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner(s) for review in conjunction with the examination. 

2.  After undertaking any other development deemed appropriate, readjudicate the  claims on appeal.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


